Citation Nr: 0028003	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  95-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel
INTRODUCTION

The veteran had active military service from April 1971 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

As a preliminary matter, the Board notes that this appeal was 
previously before the Board, and denied in a decision dated 
October 19, 1998.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
"the Court").  In a December 1999 Order, the Court vacated 
the Board's October 1998 decision, and remanded the matter to 
the Board for action consistent with the parties' Joint 
Motion for Remand of Board of Veterans' Appeals Decision 
Dated October 19, 1998, and to Stay Further Proceedings 
("Joint Motion").


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that 
spondylolysis preexisted military service.  

2.  The veteran's pre-existing low back disorder was not 
worsened during active service beyond the natural progress of 
the disorder. 

3.  There is no medical evidence of a nexus between the 
veteran's psychiatric disorder, which was first shown many 
years after service, and any incident of active duty.

4.  As service connection is not in effect for a low back 
disability, the claim for secondary service connection for a 
psychiatric disorder, as secondary to a low back disorder, 
lacks legal merit.
CONCLUSIONS OF LAW

1.  The presumption of soundness on entrance into service is 
rebutted, and the veteran's pre-service congenital low back 
disorder was not aggravated during active military service.  
38 U.S.C.A. §§ 1111, 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  The claim of service connection for a psychiatric 
disorder, on a direct incurrence basis, is not well grounded, 
and the claim of secondary service connection for a 
psychiatric disorder is not warranted as a matter of law.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a); Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for a low back disorder and a psychiatric 
disorder. 

I.  Low Back Disorder.

The veteran's claim for service connection for a low back 
disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the veteran has presented a claim that is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board also is satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed, and 
no further action is required to comply with the duty to 
assist the veteran with the development of his claim.  
38 U.S.C.A. § 5107(a).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation of discovery during service of such residual 
conditions including congenital malformations, with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).

A review of the evidence of record reveals the following.  
The veteran's service entrance examination, dated in April 
1971, is negative for any evidence of a back disorder.  
Additionally, on the veteran's Report of Medical History, 
dated in April 1971, he did not report a history of a back 
disorder.  During service, in May 1971, the veteran was seen 
with complaints of chronic low back pain.  It was noted that 
the pain had existed prior to service, but had gotten worse 
since entering basic training.  An x-ray of the lumbosacral 
spine revealed bilateral spondylolysis of the L-4 pars 
interarticularis.  In June 1971, a Medical Board concluded 
that the veteran had bilateral spondylolysis, L4-L5, which 
had existed prior to service, and was not aggravated by 
active service.  The Medical Board determined that the 
veteran was medically unfit for enlistment, and the veteran 
was separated from service.  On the veteran's service 
separation examination report, dated in June 1971, it was 
noted that the veteran had a history of low back pain for the 
past one and a half years.  

Following service separation, an undated VA medical record 
notes that the veteran "has a congenital spondylolisthesis 
which was a dormant condition brought to disability reality 
by extreme activity in boot camp."  This brief clinical 
notation was submitted in support of the veteran's 
application to reopen his claim for service connection for a 
low back disability in the early 1990s.   

A July 1993 VA x-ray report contains an impression of 
degenerative disc changes with canal compromise due to 
degenerative canal stenosis as well as to grade I 
spondylolisthesis at L4-5.

In March 1994, the veteran presented testimony at a hearing 
at the RO.  He stated that he was not aware that he had a 
back problem prior to entering service.  The veteran 
indicated that his medical history was negative for any 
evidence of a back disorder.  He submitted pre-service 
private medical records, including a February 1967 x-ray that 
"showed no evidence of abnormalities of the osseous 
structures as visualized."  The veteran stated that he did 
not sustain any trauma to the back during service, but he 
would experience bad, sharp, back pains.  He stated that the 
pains would occur after marches, and that he would wake up 
the next morning with a stiff back.  Also in March 1994, a 
statement was received from the veteran's mother, who 
indicated that to her knowledge, the veteran has never had 
any back problems or injuries.  She noted that other than 
having his appendix out in 1965, the veteran had never needed 
a doctor.  

In September 1995, the veteran submitted a statement in which 
he indicated that during service he had fallen off a laundry 
truck and hit his back on the edge of the truck.  He stated 
that he sought medical treatment the following morning, and 
was told that he had spondylosis, Grade I.  
A July 1997 VA x-ray report contains an impression of 
spondylolisthesis, spondylolisis with degenerative disc 
disease at L4-L5.

In March 1998, the veteran underwent a VA examination.  The 
examiner indicated that the veteran's claims file was 
available, and that he had reviewed the file.  The veteran 
stated that he fell during service, and hit his back across a 
truck, although that injury was not documented in his service 
medical records.  The veteran indicated that he currently 
experienced constant back pain, and the pain occasionally 
would radiate to his legs.  The examiner's assessment 
included osteoarthritis of the spine and grade II 
spondylolisthesis L4 and L5.  According to the examiner, the 
veteran indicated that he was quite active before entering 
service, and would play football.  Within a few weeks of 
entering service he developed back pain.  

The examiner commented that "spondylolisthesis is known to 
be a congenital problem and may prove to be a source of back 
pain from time to time where the forward slipping of one 
vertebral body onto another is caused by a defect between 
articular facets."  The examiner also opined that it was 
"not likely that the disorder was permanently made worse 
during service."  The examiner noted the veteran's history 
of playing football prior to service, and the in-service 
consult in which the veteran complained of chronic back pain.  
The examiner stated that it was "likely the 
spondylolysis/spondylolisthesis increased while in service, 
as it is a known congenital disorder."  He further opined 
that it appeared that "once [the veteran] developed the back 
pain while in service, ... he sought medical attention and 
therein, the abnormality of his spine was documented."  In 
summary, the examiner concluded that the veteran had "[p]re-
existing conditions of chronic back pain, as well as 
spondylolisthesis, as it was known to be a congenital 
condition."  

In light of the foregoing medical evidence of record, this 
appeal essentially involves two questions.  Initially, it 
must be determined whether the veteran's back disorder 
preexisted service.  As will be explained below, the Board 
finds that there is clear and unmistakable evidence that 
demonstrates that the veteran's back disorder existed before 
acceptance and enrollment in service.  Next, it must be 
determined whether the veteran's preexisting back disorder 
was aggravated beyond the natural progress of the disease. 

Significant to this appeal is the fact that the veteran was 
discharged from service due to complaints of back pain, which 
a June 1971 Medical Board Proceeding attributed to bilateral 
spondylolysis, L4-L5, which had existed prior to service, and 
was not aggravated by active service.  The Board has reviewed 
that report, which essentially states the foregoing, but does 
not contain a discussion of supporting findings or details 
that led to such a conclusion. 

In Miller v West, 11 Vet. App. 345 (1998), the Court 
disagreed with the Board's reliance on a medical board report 
and a clinical record to rebut the presumption of soundness 
regarding a claim for service connection for a psychiatric 
disorder.  The records relied upon by the Board were both 
created around the time of the veteran's service separation, 
and had both concluded that the appellant's psychiatric 
disorder had existed prior to service.  The Court found that 
such records were not supported by any contemporaneous 
clinical evidence or recorded history in the record, and held 
that "[a] bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Miller, 11 
Vet. App. at 348.  

The Miller case would appear to be somewhat similar to the 
present case.  Recently the United States Court of Appeals 
for the Federal Circuit clarified the impact of Miller in 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), and noted 
that "[w]hile contemporaneous clinical evidence or recorded 
history may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness, we conclude 
that there is no absolute rule in the statute, the 
regulation, or the case law requiring such evidence before 
the presumption can be rebutted."  Furthermore, the Harris 
Court indicated that a later medical opinion may be 
sufficient evidence to rebut the statutory presumption of 
soundness.  

The Board also notes that the CAVC addressed the Miller case 
Gahman v. West, 12 Vet. App. 406 (1999).  In that case, the 
Court indicated that a Board of Medical Survey conducted by 
the Department of the Navy, which determined that the 
appellant was unfit for Naval Service by reason of a physical 
disability, constituted clear and unmistakable evidence to 
rebut the presumption of soundness.  The Court noted that a 
Board of Medical Survey was governed by statutes and 
regulations to ensure a fair and impartial hearing.  The 
Court further stated that a Board of Medical Survey was "not 
merely a collection of three doctors, rather, it is an entity 
... charged with adjudicating an issue and rendering a factual 
determination as to the cause and extent of a service 
member's disability."  Gahman, 12 Vet. App. at 411. 

While the Board recognizes that Gahman concerned service in 
the Department of the Navy, as opposed to the Department of 
the Army in the present appeal, the Board notes that the 
statutes cited by the Gahman Court regarding the authority 
for Medical Board Proceedings came from Title 10, United 
States Code, which pertain to the Armed Forces in general, 
not to any specific branch of service.  Thus, Gahman may lend 
some degree of support in the present case by analogy, in 
regard to the use of the medical board proceeding.

Turning to the present case, the Board notes that as the 
veteran's service entrance examination report is negative for 
any evidence of a back disorder, the presumption of soundness 
applies, unless clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Reviewing the evidence of record, the June 1971 Medical Board 
Proceeding concluded that the veteran had bilateral 
spondylolysis, L4-L5, which had existed prior to service, and 
was not aggravated by active service.  The Medical Board 
Proceeding report does not reference any clinical findings or 
detail in support of its conclusion, and thus, according to 
the Miller Court, does not in and of itself constitute clear 
and unmistakable evidence to rebut the presumption of 
soundness.  But see Gahman, 12 Vet. App. at 411.  
Nevertheless, the Board finds that the results of the 1971 
Medical Board Proceeding, combined with findings made in a 
March 1998 VA examination, constitute clear and unmistakable 
evidence that the veteran had a low back disorder prior to 
entry into service.  The March 1998 VA examination, which was 
performed by a specialist for the specific purpose of 
addressing the questions at hand, concluded that the veteran 
had a congenital low back disability.  The examiner also 
stated that it is "likely the 
spondylolysis/spondylolisthesis increased while in service, 
as it is a known congenital disorder."  He further opined 
that "once [the veteran] developed the back pain while in 
service, ... he sought medical attention and therein, the 
abnormality of his spine was documented."

For purposes of clarity, the Board notes that spondylosis is 
defined as a "dissolution of a vertebra; a condition marked 
by platyspondylosis, aplasia of the vertebral arch, and 
separation of the pars interarticulars."  Smith (Brady) v. 
Derwinski, 1 Vet. App. 235, 236 (1991), citing, Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
"Platyspondylosis is a 'congenital [present at birth] 
flattening of the vertebral bodies,' ... and "aplasia is a 
'lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue.'"  Smith, 1 Vet. 
App. at 236, citing Dorland's at 111, 1308.  
Spondylolisthesis is "forward displacement of one vertebra 
over another, usually of the fifth lumbar over the body of 
the sacrum, or of the fourth lumbar over the fifth, usually 
due to a developmental defect in the pars interarticularis."  
Smith, 1 Vet. App. at 236, citing Dorland's at 1567.

It appears to follow from the foregoing that spondylosis is a 
congenital condition.  See 38 C.F.R. § 3.303(c).  The VA 
examiner in the March 1998 report concluded that the 
veteran's low back disability is congenital in nature.  That 
physician reached that conclusion based on a careful review 
of the veteran's medical history, both as reported by the 
veteran and as reflected in his claims file.  The examiner 
pointed to specific clinical findings in support of his 
conclusion, and provided an adequate discussion setting forth 
the reasons for his conclusion.  The Board finds that this 
medical examination report satisfies the definition of clear 
and unmistakable evidence to rebut the presumption of 
soundness, as discussed in both Miller and Harris.  See 
Harris, supra; Miller, supra; see also 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Moreover, the Board finds that this 
opinion is strengthened by the June 1971 Medical Board 
Proceeding report.  Not only was that report prepared during 
the time period pertinent to this appeal, but that report was 
signed by three medical professionals.  Moreover, as noted in 
the Gahman Court, such proceedings are governed by rules and 
regulations pertaining to the Armed Forces, and are not 
merely unsupported conclusive findings.  

In short, the Board finds that the March 1998 VA examination 
report alone is sufficient to constitute clear and 
unmistakable evidence that the veteran had a congenital low 
back disorder, which preexisted his enlistment in military 
service.  Moreover, the Board finds that this view is 
strongly supported by the findings in the 1971 Medical Board 
Proceeding, which concluded that the veteran had a back 
disorder that preexisted service.  As the Board finds that 
the presumption of soundness has been rebutted, the next 
question is whether the veteran's preexisting back disorder 
was aggravated by active military service beyond the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).

The March 1998 VA medical opinion addresses the issue of 
aggravation.  According to the examiner, it was "likely the 
spondylolysis/spondylolisthesis increased while in service, 
as it is a known congenital disorder."  In light of the 
foregoing statement, the Board finds that the presumption of 
aggravation applies, and the outcome of this appeal rests on 
whether there is clear and unmistakable evidence to rebut the 
presumption of aggravation.  See 38 C.F.R. § 3.306(b).  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (presumption of 
aggravation applies only when preservice disability increases 
in severity during service).  

As to the question of aggravation, the Board notes at the 
outset that the Court has held that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Board finds that the record contains clear and 
unmistakable evidence sufficient to rebut the presumption of 
aggravation.  In that regard, the veteran complained of back 
pain in service, and was diagnosed with spondylolysis, which, 
as discussed above, is considered a congenital disorder.  
Smith (Brady), supra.  There is no contemporaneously recorded 
evidence that the veteran sustained trauma to his back during 
service.   The Board is cognizant of the statements from the 
veteran in recent years that he fell off a laundry truck in 
service but, in March 1994 hearing testimony, he indicated 
that he did not sustain any trauma to the back while on 
active duty.  Nevertheless, there is no question that he was 
subjected to the usual rigors of basic training.  Considering 
such increased physical activity, the Board finds that the 
March 1998 VA physician opinion that it was not likely that 
the veteran's low back disorder was permanently made worse 
during service, when coupled with the inservice 
contemporaneous Medical Board finding that the veteran had a 
preexisting back disability that was not aggravated during 
service, constitutes clear and unmistakable evidence that is 
sufficient to rebut the presumption of aggravation beyond the 
natural progress of the disorder.  The Board is cognizant of 
an undated post-service VA medical record that notes that the 
veteran "has a congenital spondylolisthesis which was a 
dormant condition brought to disability reality by extreme 
activity in boot camp", which was received in the early 
1990s in support of the veteran's application to reopen his 
claim.  However, the fact that the veteran's back disability 
became symptomatic during service is not in dispute.  The 
question here is whether the underlying condition, as 
contrasted to symptoms, was worsened.  Hunt, supra.  The 
undated statement lends little support for the claim of 
aggravation; it was conclusory in nature, and it was not 
accompanied by medical history, physical examination 
findings, or any indication that the claims file had been 
reviewed.  Moreover, the X-ray examination during service 
showed spondylolysis; there was no demonstration of 
spondylolisthesis at that time.  It is clear that the 
conclusions reached in the March 1998 VA examination were 
based on a thorough review of the veteran's history, medical 
evidence in the claims file, and an examination of the 
veteran. 

It is also pertinent to note that, under 38 C.F.R. § 
3.303(c), 4.9, congenital or developmental defects are not 
diseases or injuries for VA compensation purposes and may not 
be service connected.  In a precedent opinion, the VA General 
Counsel noted that such provisions prohibit service 
connection for congenital or developmental defects (which 
generally are structural or inherent abnormalities or 
conditions which are more or less static) but do not prohibit 
service connection for congenital or developmental diseases.  
The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  It is thus 
apparent that spondylosis, being a structural abnormality, 
would fall into the congenital defect versus disease 
category.  The Board is aware of the fact that, even though 
service connection is precluded for congenital or 
developmental defects, service connection may be granted for 
disability from disease or injury which is superimposed on 
the congenital or developmental defect during service.  
VAOPGCPREC 82-90.  The question thus arises whether 
spondylolisthesis at L4-5 could represent a disease, within 
the meaning of the cited legal authority, or an injury which 
was superimposed on a congenital defect (spondylolysis) 
involving the same vertebrae.  However, aside from the fact 
that the inservice X-ray examination revealed spondylolysis 
rather than spondylolisthesis, the March 1998 VA physician 
who examined the veteran and reviewed all of the relevant 
medical evidence observed that spondylolisthesis is also 
known to be a congenital problem and, as noted above, 
unequivocally concluded that it was not likely that the 
veteran's spondylolisthesis was permanently made worse during 
service.  

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board finds that the 
evidence reveals that the veteran had a congenital low back 
disorder preexisting service, which was discovered while he 
was on active duty, but was not aggravated beyond the normal 
progress of the disorder during service.   

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107 (b) are not 
applicable, and the appeal as to this issue is denied.    

                               II. Service Connection for a 
Psychiatric Disorder

In regard to the claim of service connection for a 
psychiatric disorder on a direct incurrence basis, the 
initial question that must be answered is whether the claim 
is well grounded.  A person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 1 
Vet. App. 81 (1990).  A claimant cannot meet this burden 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu, 2 Vet. 
App. at 495.

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The service medical records show no psychiatric disorder.  
There is no post-service medical evidence of a psychiatric 
disorder until many years after service.  The Board finds no 
medical evidence or opinion that causally links a psychiatric 
disorder to any incident of active duty, and it is not 
contended otherwise.  There is no medical evidence to show 
that the veteran had a presumptive psychiatric disorder 
(psychosis) within one year of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.   In the absence of medical 
evidence of a nexus between a current diagnosis of a 
psychiatric disorder and service, the direct incurrence 
aspect of the veteran's claim for service connection for a 
psychiatric disorder must be denied as not well grounded.  
Epps, supra; Caluza, supra.  The thrust of the veteran's 
contentions is that his psychiatric disorder was caused by 
his low back disability. 

In a March 1994 hearing at the RO, the veteran claimed that 
service connection was warranted for a nervous condition, as 
secondary to his anticipated service-connected back disorder.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Initially, the Board notes that, as the veteran's claim for 
service connection for a low back disorder was denied by the 
decision above, there is no legal basis to grant service 
connection for a psychiatric disorder as secondary to a 
nonservice-connected low back disorder.  The secondary 
service connection aspect of the claim  must therefore be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for a low back disability is denied.

Service connection for a psychiatric disorder is denied. 
                                      
 


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

